—In a claim for reimbursement for extra expenses incurred pursuant to a construction contract, the claimant appeals from an order of the Court of Claims (Benza, J.), dated September 7, 1993, which denied *573discovery of a certain document in the possession of the defendant.
Ordered that the order is affirmed, with costs.
Upon our in camera review of the requested document, we find that the Court of Claims properly determined that the inter-agency report of the Department of Transportation is irrelevant to the subject matter of the claim and privileged under CPLR 3101 (b) (see, Cirale v 80 Pine St. Corp., 35 NY2d 113, 117-118; Matter of Schwartz, 130 Misc 2d 786; see also, Public Officers Law § 87 [2] [g]; O’Shaughnessy v New York State Div. of State Police, 202 AD2d 508; Matter of Rome Sentinel Co. v City of Rome, 174 AD2d 1005, 1006; Matter of Town of Oyster Bay v Williams, 134 AD2d 267). Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.